DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a non-final Office action in response to Applicant submission received on 01/14/2022.

Election/Restrictions
3.	Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
4.	Applicant’s election without traverse of Invention one (1) comprising claims 1-8 in the reply filed on 01/14/2022 is acknowledged.
5.    	Claims 1-8 are currently pending and have been examined.

Foreign Priority
6.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration


Drawings
8.	The applicant’s drawings submitted on 06/25/2019 are acceptable for examination purposes.

Claim Objections
9.	Claim 2 is objected to because of the following informalities: In line 3 of claim 2, the claim recites “firs communication node”. It appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claims 1 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noebauer et al. (US 20150134764 A1) in view of Voth (US 6199169 B1) and further in view of Yang (US 20150146713 A1).

Regarding claim 1, Noebauer discloses an operation method of a first communication node operating as a current reference grand master (GM) node in a vehicle network, the operation method comprising: 
(Noebauer, para. 15: the master clock sends out synchronization messages, which are sent out at a specific time t.sub.1 of the master clock, where the send time t.sub.1 of the master clock is transmitted to the slave clock by the synchronization message); 
receiving a first response message from a second communication node, the first response message including a first synchronization offset indicating a difference between a first local time of the second communication node and the first reference time (Noebauer, para. 23: after receiving a synchronization message, the slave node sends out a Delay Request message (i.e. first response message), and the time at which it is received is recorded in the master node and is sent back to the slave node by the master node as a Delay Response message, in which slave node is then determined the transmission delay for a message between the master node and the slave node, wherein the frequency of sending the Delay Request messages equals the frequency of sending the synchronization messages, at least for a defined time period after the nodes of the vehicle are started up. Moreover, section 48 discloses the time difference between the master clock and the slave clock can be determined from the relationship for the "Offset": Offset = ( t 2 - t 1 ) - ( t 4 - t 3 ) 2).
Noebauer does not appear to explicitly discloses receiving a second response message from the second communication node, the second response message including a second synchronization offset indicating a difference between the first local time and a second reference time of a third communication node operating as a GM 
In a similar field of endeavor, Yang discloses receiving a second response message from the second communication node, the second response message including a second synchronization offset indicating a difference between the first local time and a second reference time of a third communication node operating as a GM node (Yang, para. 81-83: the slave device extracts, from the time synchronization response, a time stamp of sending the time synchronization request PDU, and combines the extracted time stamp with the time stamp of receiving the time synchronization response PDU to calculate a packet transmission delay. the slave device extracts the standard data and time as well as the packet transmission delay to obtain actual standard date and time. Yang further discloses the slave device extracts the standard data and time as well as the packet transmission delay to obtain actual standard date and time. Moreover, Yang also the slave device standardizes the local system time using information on the actual standard time).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noebauer with the teaching of Yang to include the above features into the system of Noebauer such as receiving a second response message from the second communication node, the second response message including a second synchronization offset indicating a 
The combination of Noebauer and Yang does not appear to explicitly disclose determining the first communication node or the third communication node as a new reference GM node that is a synchronization reference based on a result of comparison between the first synchronization offset and the second synchronization offset.
In a similar field of endeavor, Voth discloses determining the first communication node or the third communication node as a new reference GM node that is a synchronization reference based on a result of comparison between the first synchronization offset and the second synchronization offset (Voth, col. 6, lines 54-67, col. 7, lines 1-18: The time offset calculated in step 618 is intended to represent the difference between time clock 212a included in master node 102a and time clock 212 included in slave node 102. Master node 102a then compares the calculated adjustment to determine if it is less than zero. If the calculated adjustment is less than zero, time clock 212 within slave node 102 lags behind time clock 212a within master node 102a. In this case, master node 102a completes method 700 by returning the absolute value of the calculated adjustment).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noebauer and 

Regarding claim 4, Noebauer, Yang and Voth discloses the operation method according to claim 1, wherein the first communication node and the second communication node have different time domains (Noebauer, para. 15, 41: the master node and the slave node have different time domains). 

Regarding claims 5, 6, Noebauer, Yang and Voth disclose all the subject matter of the operation method according to claim 1, however, Voth discloses further comprising, in response to determining a communication node other than the first communication node as the new reference GM node, transmitting a second synchronization message including the first reference time of the first communication node after a preconfigured period of time elapses (Voth, col. 7, lines 50-64: absolute time field 510 is initialized by master node 102a to the value stored in the global variable associated with time changes. Master node 102a preferably adjusts this value to reflect any time that ELAPSES after a time change is requested and the before it is implemented by slave node 102. Master node 102a makes this adjustment by calculating the amount of time that falls between the time at which a time change is requested and the beginning of the next time adjustment period 304. Master node 102a then adds this amount to absolute time field 510. Moreover, col. 8, lines 44-56 discloses a maximum round-trip time reflects the maximum amount of time that is allowed to elapsed before a SYNC message is rejected). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Noebauer with the teaching of Voth to include the above features into the system of Noebauer such as determining a communication node other than the first communication node as the new reference GM node and transmitting a second synchronization message including the first reference time of the first communication node after a preconfigured period of time elapses as taught by Voth. The motivation tor doing so would have been to provide need for fault tolerant techniques that synchronize system clocks across the nodes of a cluster that have minimal effect on, and are minimally affected by, communication traffic throughout the cluster.

Allowable Subject Matter
15.	Claims 2-3, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the examiner found no prior arts of record, taken alone or 
any combination, that anticipates, teaches, suggests or discloses the following 
limitations “when the second communication node is a switch and a fourth communication node is an end node connected to the first communication node, the operation method further comprises, after the receiving of the second response message: 
receiving a third response message from the fourth communication node, the third response message including a third synchronization offset indicating a difference between the first reference time and a second local time of the third communication node; and 
receiving a fourth response message from the fourth communication node, the fourth response message including a fourth synchronization offset indicating a difference between the second local time and the second reference time, 
wherein, in the determining, the new reference GM mode is determined based on a result of comparison between the first synchronization offset, the second synchronization offset, the third synchronization offset, and the fourth synchronization offset.”
Claims 3, 7-8 are also objected based on their dependency on objected claim 2. 

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b)	Ramachandra (US 2016/0182176 A1) discloses a system that receives stream packet, extract timestamp from the stream packet, add offsets to the extracted timestamp to determine presentation time and transmits generated packet having indication of the determined presentation time.
c)	 BOEHLKE (US 2015/0245306 A1) discloses a system that has first listener provided with a sample clock recoverer for retrieving sample clock from data to be received by the first listener from a talker, where the sample clock regulates processing rate for datum to be included in the data to be received from the talker. A frequency filter bandlimits sample clock output by the sample clock recoverer.
d)	 SPRACKLEN (US 2012/0113270 A1) discloses a method that involves defining timestamps associated with a measure of time in which each timestamp has several timestamp bits.
e)	Sato (US 6128318 A) discloses a method for synchronizing a cycle master node to a cycle slave node, including the steps of utilizing logic circuitry in the cycle slave node to determine a timer offset value, in response to the cycle slave node receiving synchronization information, transmitting the timer offset value to the cycle master node, and, utilizing logic circuitry in the cycle master node to adjust a value of a cycle master node cycle timer on the basis of the timer offset value.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466